                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                       NO. 2:19-CV-44-FL


 CHRISTOPHER NEAL,                               )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )                     ORDER
                                                 )
 STATE EMPLOYEES CREDIT UNION,                   )
                                                 )
                        Defendant.               )



       This matter is before the court upon the memorandum and recommendation (“M&R”) of

Magistrate Judge Robert T. Numbers, II, pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.

72(b), wherein it is recommended that the court dismiss plaintiff’s complaint on frivolity review

under 28 U.S.C. § 1915(e)(2)(B). (DE 15). Plaintiff timely objected to the M&R. (DE 16). Also

before the court is plaintiff’s motion to appoint counsel. (DE 9). In this posture, the issues raised

are ripe for ruling. For the following reasons, the court denies plaintiff’s motion to appoint

counsel, adopts the M&R as its own, and dismisses the complaint.

                                        BACKGROUND

       Plaintiff, who is an inmate at Pasquotank Correctional Institution, commenced this action

pro se on December 4, 2019, followed by a motion for leave to proceed in forma pauperis, on

December 23, 2019, asserting claims against defendant, under 42 U.S.C. § 1983, based upon

asserted violations of First and Fourth Amendment rights and the North Carolina Financial Privacy

Act. Plaintiff asserts that defendant wrongfully disclosed plaintiffs’ financial records to state

officials without a search warrant, court order, or certification under the North Carolina Financial




            Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 1 of 6
Privacy Act, in the course of an investigation by a Rockingham County Sheriffs’ Office detective,

commencing on June 15, 2017. Plaintiff seeks damages in excess of $2,150,000.00.

         Plaintiff filed the instant motion to appoint counsel on January 15, 2020, relying upon his

supporting declaration.1 On March 5, 2020, the court allowed plaintiff’s in forma pauperis motion,

but notified plaintiff that he must pay the filing fee in installments in accordance with plaintiff’s

prison trust fund account statement.

         On April 17, 2020, the magistrate judge entered M&R recommending dismissal of

plaintiff’s complaint for failure to state a claim upon which relief can be granted. Plaintiff filed

objections on April 27, 2020, relying upon his supporting declaration.

                                            COURT’S DISCUSSION

A.       Standard of Review

         The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review

where a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982). Absent a specific and timely filed objection, the court reviews

only for “clear error,” and need not give any explanation for adopting the M&R. Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). Upon careful review of the record, “the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). Under 28 U.S.C. § 1915(e)(2), the court may dismiss an action that is frivolous




1
        In the motion, plaintiff also discloses that he also filed a lawsuit against his facility of incarceration, in case
No. 5:19-CT-3281-BO, which remains pending.

                                                            2

             Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 2 of 6
or malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

B.      Analysis

        1.      Motion to Appoint Counsel

        While plaintiff seeks appointment of counsel to assist him with filings in this case, plaintiff

has not demonstrated that this case is one in which exceptional circumstances merit appointment

of counsel. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975); see also Whisenant v. Yuam,

739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist. Court for

the S. Dist. of Iowa, 490 U.S. 296 (1989); Gordon v. Leeke, 574 F.2d 1147, 1153 (4th Cir. 1978).

In addition, plaintiff has demonstrated through the detail of his filings he is capable of proceeding

pro se. Accordingly, plaintiff’s motion to appoint counsel is denied.

        2.      Frivolity Review

        In the M&R, the magistrate judge cogently set forth several reasons why plaintiff’s

complaint fails to state a claim upon which relief can be granted, including that defendant is not a

state actor, a § 1983 action does not arise from alleged violations of state law, and the alleged

conduct did not violate plaintiff’s constitutional rights. (See M&R (DE 15) at 2-5). Upon de novo

review of plaintiff’s objections, the court adopts and incorporates herein the analysis in the M&R.

The court writes separately to augment the analysis of the M&R to address issues raised in

plaintiff’s objections.

        Plaintiff argues that, while defendant is a private entity, it became a state actor by virtue of

conspiring with governmental officers to violate plaintiff’s constitutional rights. “To establish a

civil conspiracy under § 1983,” a plaintiff must allege that defendants “acted jointly in concert and

that some overt act was done in furtherance of the conspiracy which resulted in [plaintiff’s]



                                                   3

             Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 3 of 6
deprivation of a constitutional right.” Hinkle v. City of Clarksburg, W.Va., 81 F.3d 416, 421 (4th

Cir. 1996). It is “a weighty burden to establish a civil rights conspiracy.” Id. “While [a plaintiff]

need not produce direct evidence of a meeting of the minds,” a plaintiff must allege “that each

member of the alleged conspiracy shared the same conspiratorial objective.” Id. A plaintiff’s

allegations “must, at least, reasonably lead to the inference that [defendants] positively or tacitly

came to a mutual understanding to try to accomplish a common and unlawful plan.” Id.

         Here, plaintiff has not alleged facts giving rise to a plausible inference that defendant, or

defendant’s employees, conspired with state actors to deprive plaintiff of his constitutional rights.

Plaintiff alleges that on June 15, 2017, detective K. D. Vaden (“Vaden”) of Rockingham County

Sheriffs’ Office received a call from Ray Giustiziq (“Giustizia”), at defendant, “who assisted him

from Bank Watch indicating that plaintiff’s SECU Debit Card was used” in several transactions

on June 13, and June 14, 2017. (Compl. ¶ 10). However, these facts do not give rise to an inference

“that each member of the alleged conspiracy shared the same conspiratorial objective.” Hinkle,

81 F.3d at 421.2

         In addition, plaintiff’s assertion of state action by conspiracy fails because plaintiff has not

alleged an actionable underlying deprivation of a constitutional right. See Hinkle, 81 F.3d at 421

(stating that a plaintiff must show that defendants “acted jointly in concert and that some overt act

was done in furtherance of the conspiracy which resulted in [plaintiff’s] deprivation of a

constitutional right”) (emphasis added); Clark v. Link, 855 F.2d 156, 161 (4th Cir. 1988) (stating,




2
          In his objections, plaintiff further alleges that Giustizia “conspired with Rockingham County Department of
Social Services officials to receive plaintiff’s children into his care as foster parents.” (Pl’s Decl. (DE 16-1) at 2).
However, that is a different alleged scheme not asserted in the complaint. And, in any event, the allegations of personal
actions by Giustizia, not allegedly pertaining to employment with defendant, are too speculative to give rise to a
plausible inference of conspiracy between defendant and state government officials to deprive plaintiff of his
constitutional rights.

                                                           4

             Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 4 of 6
in dismissing § 1983 conspiracy action, “[i]f there is no violation of a federal right, there is no

basis for a section 1983 action”).

       Plaintiff asserts a violation of his Fourth Amendment rights by disclosure of his financial

transaction information without a search warrant, court order, or subpoena, at the time of the

disclosure in June 2017. (See Compl. ¶ 11; see also Pl’s Decl. (DE 16-1) at 2). A bank customer

or depositor such as plaintiff, however, has no Fourth Amendment interest in the records kept by

banks. See United States v. Miller, 425 U.S. 435, 441 (1976). “The lack of any legitimate

expectation of privacy concerning the information kept in bank records was assumed by Congress

in enacting the Bank Secrecy Act, the expressed purpose of which is to require records to be

maintained because they have a high degree of usefulness in criminal tax, and regulatory

investigations and proceedings.” Id. at 442-443. “The depositor takes the risk, in revealing his

affairs to another, that the information will be conveyed by that person to the Government.” Id. at

443. Accordingly, “the Fourth Amendment does not prohibit the obtaining of information revealed

to a third party and conveyed by him to Government authorities, even if the information is revealed

on the assumption that it will be used only for a limited purpose and the confidence placed in the

third party will not be betrayed.” Id.

       Plaintiff argues that Miller is inapposite because that case involved bank records sought by

subpoena, whereas plaintiff alleges disclosure in this case prior to the issuance of any subpoena or

warrant. (See Pl’s Obj. (DE 16) at 5). However, the holding in Miller expressly rested on the lack

of a Fourth Amendment interest in bank records, not upon the validity of the subpoena in that case,




                                                 5

           Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 5 of 6
which the defendant there had asserted was invalid and without effect. See 425 U.S. at 439-440.

In sum, Miller forecloses plaintiff’s claims based upon a Fourth Amendment violation.3

         Finally, plaintiff contends that his “state law claims are supplemental to his claim under

the Fourth Amendment.” (Pl’s Obj. (DE 16) at 4). Plaintiff suggests a violation of the North

Carolina Financial Privacy Act, as well as a contractual claim against defendant. (See, e.g., id. at

5 (“[P]laintiff had signed an agreement with SECU that it will keep plaintiff’s financial records

private from third parties and the bank records are plaintiff’s not for the world to see.”)). As an

initial matter, assertion of violation of North Carolina law is insufficient to establish a

constitutional violation for disclosure of bank records. See Miller, 425 U.S. at 443 (finding no

violation “even if the information is revealed on the assumption that it will be used only for a

limited purpose and the confidence placed in the third party will not be betrayed”). Moreover, to

the extent plaintiff seeks to assert an alternative state law claim, supplemental to his federal claim,

the court declines to exercise supplemental jurisdiction over such claims. See 28 U.S.C. §

1367(c)(3).

                                                 CONCLUSION

         Based on the foregoing, plaintiff’s motion to appoint counsel (DE 9) is DENIED. Upon

de novo review of the M&R and the record in this case, the court ADOPTS the M&R, (DE 15),

and overrules plaintiff’s objections. Plaintiff’s claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2). The clerk is DIRECTED to close this case.

         SO ORDERED, this the 8th day of May, 2020.

                                                                         _____________________________
                                                                         LOUISE W. FLANAGAN
                                                                         United States District Judge

3
         Plaintiff also suggests in his objections that he may assert a claim based upon a First Amendment violation.
The court finds no basis in the law or the facts alleged to support such an assertion, and any claim based thereon must
also be dismissed for failure to state a claim upon which relief can be granted.

                                                          6

             Case 2:19-cv-00044-FL Document 17 Filed 05/08/20 Page 6 of 6
